Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 09/25/2020. In virtue of this communication, claims 1-20 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 10/16/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/25/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
The drawings submitted on 09/25/2020 accepted as part of the formal application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mizunuma et al (US 20180205155), hereinafter Mizunuma.

Regarding claim 1,
Mizunuma discloses an antenna module (a communication module 1, Fig 1) comprising:
an antenna array (an antenna array AR, Fig 1) including at least two antennas (an antenna 201 and an antenna 202, Fig 1) and configured to receive a first radio frequency (RF) signal (a signal RFS1 and a signal RFS2, Fig 1) respectively;
a radio frequency integrated circuit (RFIC) (a transmission/reception circuit component 10, Fig 1) including a first RF circuit (a circuit RFC1 comprising a low noise amplifier 131 and a phase shifter 151, Fig 1) configured to generate a first signal (a phased signal S1, Fig 1) by processing the received first RF signal and a second RF circuit (a circuit RFC2 comprising a low noise amplifier 132 and a phase shifter 152, Fig 1) configured to generate a second signal (a phased signal S2, Fig 1) by processing the received second RF signal, the RFIC being disposed on the antenna array;
a first port (an input/output terminal P1, Fig 1) and a second port (an input/output terminal P2, Fig 1) configured to output at least one of the first signal and second signal; and
switch circuit (a switch circuit comprising a switch 121 and a switch 122, Fig 1) configured to route each of the first signal and the second signal to the first port or the second port based on a control signal (a control signal of a frequency converter 17, Fig 1).
Mizunuma does not explicitly teach the first RF signal and the second RF signal are polarized in different directions.
However, Mizunuma teaches a plurality of patch antennas 20B disposed in the flat region 46 and in the slant region 47 (Fig 8A).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first RF signal and a second RF signal being polarized in different directions in Mizunuma, in order to provide an antenna module that the accuracy of circuit simulation is easily enhanced.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (122)][AltContent: textbox (121)][AltContent: textbox (Mizunuma (US 20180205155))][AltContent: arrow][AltContent: arrow][AltContent: textbox (P2)][AltContent: textbox (P1)][AltContent: arrow][AltContent: textbox (132)][AltContent: arrow][AltContent: textbox (152)][AltContent: arrow][AltContent: textbox (S2)][AltContent: arrow][AltContent: textbox (S1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (151)][AltContent: textbox (131)][AltContent: arrow][AltContent: arrow][AltContent: textbox (RFS2)][AltContent: textbox (RFS1)][AltContent: textbox (202)][AltContent: arrow][AltContent: textbox (201)][AltContent: arrow]
    PNG
    media_image1.png
    492
    676
    media_image1.png
    Greyscale

[AltContent: textbox (12)][AltContent: arrow][AltContent: textbox (D)][AltContent: ][AltContent: arrow][AltContent: textbox (11)][AltContent: ][AltContent: arrow][AltContent: textbox (20B2)][AltContent: arrow][AltContent: textbox (20B1)][AltContent: textbox (Mizunuma (US 20180205155))]
    PNG
    media_image2.png
    272
    610
    media_image2.png
    Greyscale

[AltContent: textbox (Mizunuma (US 20180205155))][AltContent: arrow][AltContent: textbox (502)][AltContent: textbox (501)][AltContent: arrow]
    PNG
    media_image3.png
    245
    661
    media_image3.png
    Greyscale


[AltContent: textbox (Mizunuma (US 20180205155))]
    PNG
    media_image4.png
    256
    623
    media_image4.png
    Greyscale

[AltContent: textbox (Mizunuma (US 20180205155))]
    PNG
    media_image5.png
    267
    624
    media_image5.png
    Greyscale


[AltContent: textbox (Mizunuma (US 20180205155))]
    PNG
    media_image6.png
    251
    662
    media_image6.png
    Greyscale

Regarding claim 2,
Mizunuma as modified discloses the claimed invention, as described in claim 1.
Mizunuma teaches the switch circuit is further configured to route the first signal and the second signal to the first port and the second port through mutually exclusive paths based on the control signal (Fig 1).

Regarding claim 3,
Mizunuma as modified discloses the claimed invention, as described in claim 1.
Mizunuma teaches the antenna array comprises a first patch antenna and a second patch antenna (a patch antenna 20B1 and a patch antenna 20B2, Fig 2A).

Regarding claim 4,
Mizunuma as modified discloses the claimed invention, as described in claim 1.
Mizunuma teaches the antenna array further comprising: at least one first feed line connected to the first patch antenna and the RFIC (a conductor 501, Fig 2B); and at least one second feed line connected to the second patch antenna and the RFIC (a conductor 502, Fig 2B).

Regarding claim 5,
Mizunuma as modified discloses the claimed invention, as described in claim 4.
Mizunuma teaches each of the first RF circuit and the second RF circuit comprises:
Mizunuma teaches at least two RF sub-circuits, each comprising a low noise amplifier (LNA) configured to amplify the received first RF signal or the received second RF signal and a phase shifter configured to generate a phase shifted signal from an output signal of the LNA (Fig 1).
Mizunuma does not explicitly teach a buffer configured to combine output signals of the at least two RF sub-circuits to generate the first signal or the second signal.
	However, Mizunuma teaches an output of the reception low noise amplifier 13 is inputted to a phase shifter 15 for reception. Outputs from the plurality of phase shifters 15 are collected by a combiner (signal combining device) 16 (Fig 1; paragraph [0051]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a buffer configured to combine output signals of at least two RF sub-circuits to generate a first signal or a second signal in Mizunuma as modified, in order to provide an antenna module that the accuracy of circuit simulation is easily enhanced.

Regarding claim 6,
Mizunuma as modified discloses the claimed invention, as described in claim 5.
Mizunuma does not explicitly teach each of the at least two RF sub-circuits further comprises a mixer configured to convert the phase shifted signal of an RF band to an intermediate frequency (IF) band or a baseband.
However, Mizunuma teaches a frequency converter 17 having LO circuit and IF circuit (Fig 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use each of at least two RF sub-circuits further comprising a mixer configured to convert a phase shifted signal of an RF band to an intermediate frequency (IF) band or a baseband in Mizunuma as modified, in order to provide an antenna module that the accuracy of circuit simulation is easily enhanced.

Regarding claim 8,
Mizunuma discloses communication device (a communication module 1, Fig 2A) comprising:
a first antenna module (an antenna module 11, Fig 2A) and a second antenna module (an antenna module 12, Fig 2A) spaced apart from each other in the communication device (a distance D, Fig 2A), each comprising:
a plurality of antennas (a plurality of antennas 20, Fig 1) configured to receive a first radio frequency (RF) signal and a second RF signal (a signal RFS1, Fig 1, and a signal RFS2, Fig 1), and 
a front-end RF circuit (a circuit RFC1 comprising a low noise amplifier 131 and a phase shifter 151, Fig 1) configured to generate a first signal and a second signal (a phased signal S1 and a phased signal S2, Fig 1) by processing the received first RF signal and the received second RF signal, respectively; and
a back-end RF circuit comprising first, second and third pairs of ports, each pair of the ports including a first port and a second port (a plurality of lands 44, Fig 3B;
wherein the first antenna module is connected to the first port of the first pair of ports through a first signal line and to the first port of the second pair of ports through a second signal line (phased signal lines),
the second antenna module is connected to the second port of the second pair of ports through a third signal line and to the first port of the third pair of ports through a fourth signal line (phased signal lines), and
a signal transferred through each of the first through fourth signal lines is selected between the first signal and the second signal based on a control signal (a control signal of a main apparatus 30, Fig 1).
Mizunuma does not explicitly teach the first RF signal and the second RF signal are polarized in different directions.
However, Mizunuma teaches a plurality of patch antennas 20B disposed in the flat region 46 and in the slant region 47 (Fig 8A).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first RF signal and a second RF signal being polarized in different directions in Mizunuma, in order to provide an antenna module that the accuracy of circuit simulation is easily enhanced.

Regarding claim 9,
Mizunuma as modified discloses the claimed invention, as described in claim 8.
Mizunuma teaches each of the first antenna module and the second antenna module further comprises a switch circuit (a switch circuit 12, Fig 1) configured to route each of the first signal and the second signal to the first port or the second port based on the control signal.

Regarding claim 10,
Mizunuma as modified discloses the claimed invention, as described in claim 9.
Mizunuma teaches the switch circuit is further configured to route the first signal and the second signal to the first port and the second port through mutually exclusive paths based on the control signal (Fig 1).

Regarding claim 11,
Mizunuma as modified discloses the claimed invention, as described in claim 9.
Mizunuma teaches a baseband processor (a frequency converter 17, Fig 1) configured to receive at least one baseband signal from the back-end RF circuit, wherein the back-end RF circuit is configured to generate the at least one baseband signal by processing at least one signal of a plurality of signals received through the first, second and third pairs of ports.

Regarding claim 14,
Mizunuma as modified discloses the claimed invention, as described in claim 8.
Mizunuma teaches the first antenna module is configured to output the first signal generated by the front-end RF circuit included in the first antenna module through at least one of the first signal line and the second signal line (Fig 1), and
the second antenna module is configured to output the first signal and the second signal generated by the front-end RF circuit included in the second antenna module through the third signal line and the fourth signal line (Fig 1).

Regarding claim 15,
Mizunuma as modified discloses the claimed invention, as described in claim 8.
Mizunuma does not explicitly teach the front-end RF circuit comprises a mixer configured to convert the received RF signal from an RF band to an intermediate frequency (IF) band, and the back-end RF circuit further comprises a mixer configured to convert a signal from the IF band to a baseband.
	However, Mizunuma teaches a frequency converter 17 (Fig 1) comprising IF circuit (Fig 1) and LO circuit (Fig 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a front-end RF circuit comprising a mixer configured to convert a received RF signal from an RF band to an intermediate frequency (IF) band, and a back-end RF circuit further comprising a mixer configured to convert a signal from an IF band to a baseband in Mizunuma as modified, in order to provide an antenna module that the accuracy of circuit simulation is easily enhanced.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mizunuma et al (US 20180205155), hereinafter Mizunuma, in view of Wong et al (US 20070224932), hereinafter Wong.

Regarding claim 7,
Mizunuma as modified discloses the claimed invention, as described in claim 1.
Mizunuma does not teach the antenna module further comprising: a power detector configured to detect power related to the received first RF signal and the received second RF signal and generate a detection signal based on the detected power.
However, Wong teaches an antenna module (a wireless transceiver system, Fig 2) comprising a power detector (an RF power detector 410, Fig 2) configured to detect power related to received RF signals and generate a detection signal based on the detected power (Fig 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna module comprising a power detector configured to detect power related to a received first RF signal and a received second RF signal and generate a detection signal based on a detected power in Mizunuma as modified, as taught by Wong, in order to improve the efficiency of the antenna module.
[AltContent: arrow][AltContent: textbox (Wireless transceiver system)][AltContent: textbox (Wong (US 20070224932))]
    PNG
    media_image7.png
    733
    642
    media_image7.png
    Greyscale


Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Babakhani et al (US 7812775), hereinafter Babakhani, in view of Mizunuma et al (US 20180205155), hereinafter Mizunuma.

Regarding claim 16,
Babakhani discloses communication device (a Receiver-Transmitter (transceiver) chip 101, Fig 1B), comprising:
a first antenna module (an antenna module 1011, Fig 1B) and a second antenna module (an antenna module 1012, Fig 1B) spaced apart from each other in the communication device (Fig 1B),
Babakhani does not teach each comprising:
a plurality of antennas configured to receive a first radio frequency (RF) signal and a second RF signal which are polarized in different directions from each other,
a radio frequency integrated circuit (RFIC) connected to the plurality of antennas through a plurality of feed lines and configured to generate a first signal and a second signal by processing the first RF signal and the second RF signal respectively, the RFIC being disposed under the plurality of antennas, and
a switch configured to receive the first signal and the second signal and selectively output at least one of the first signal and the second signal through at least one of a first port and a second port based on a control signal; and
a baseband processor coupled to the first antenna module and the second antenna module and configured to receive the outputted signal from the switch and generate the control signal.
However, Mizunuma teaches an antenna module (a communication module 1, Fig 1) comprising:
a plurality of antennas (a plurality of antennas 20, Fig 1) configured to receive a first radio frequency (RF) signal and a second RF signal (a signal RFS1 and a signal RFS2, Fig 1) which are polarized in different directions from each other (a plurality of patch antennas 20B disposed in a flat region 46 and in a slant region 47, Fig 8A),
a radio frequency integrated circuit (RFIC) (a transmission/reception circuit component 10, Fig 1) connected to the plurality of antennas through a plurality of feed lines and configured to generate a first signal and a second signal (a phased signal S1 and a phased signal S2, Fig 1) by processing the first RF signal and the second RF signal respectively, the RFIC being disposed under the plurality of antennas (Fig 2B), and
a switch (a switch circuit 12, Fig 1) configured to receive the first signal and the second signal and selectively output at least one of the first signal and the second signal through at least one of a first port (an input/output terminal P1, Fig 1) and a second port based (an input/output terminal P2, Fig 1) on a control signal (a control signal of a frequency converter 17, Fig 1); and
a baseband processor (the frequency converter 17 is a baseband processor, Fig 1) coupled to the antenna module and configured to receive the outputted signal from the switch and generate the control signal.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna module comprising a plurality of antennas configured to receive a first radio frequency (RF) signal and a second RF signal being polarized in different directions from each other, a radio frequency integrated circuit (RFIC)  connected to the plurality of antennas through a plurality of feed lines and configured to generate a first signal and a second signal by processing the first RF signal and the second RF signal respectively, an RFIC being disposed under the plurality of antennas, and a switch being configured to receive the first signal and the second signal and selectively output at least one of the first signal and the second signal through at least one of a first port and a second port based on a control signal; and a baseband processor coupled to a first antenna module and a second antenna module and configured to receive the outputted signal from the switch and generate the control signal in Babakhani, as taught by Mizunuma, in order to provide an antenna module that the accuracy of circuit simulation is easily enhanced.



[AltContent: textbox (1012)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1011)][AltContent: textbox (Babakhani (US 7812775))]
    PNG
    media_image8.png
    634
    382
    media_image8.png
    Greyscale


Regarding claim 18,
Babakhani in view of Mizunuma discloses the claimed invention, as described in claim 16.
Mizunuma teaches the plurality of antennas comprises at least two patch antennas (a patch antenna 20B1 and a patch antenna 20B2, Fig 2A).

Allowable Subject Matter
Claims 12-13, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, prior art of record or most closely prior art fails to disclose, “at least one of the front-end RF circuit and the back-end RF circuit further comprises a power detector configured to detect power of signals related to the received first RF signal and the received second RF signal and generate a detection signal based on the detected power, and the baseband processor is further configured to generate the control signal based on the detection signal”.
Regarding claim 13, prior art of record or most closely prior art fails to disclose, “at least one antenna module connected to the back-end RF circuit through a pair of signal lines, wherein the back-end RF circuit further comprises at least one pair of ports for the at least one antenna module, each of the first antenna module, the second antenna module and the at least one antenna module comprises two ports each port connected to the back-end RF circuit through one of signal lines including the first signal line, the second signal line, the third signal line, the fourth signal line and the pair of signal lines, and the number of pairs of ports included in the back-end RF circuit is less than the total number of ports included in the first antenna module, the second antenna module and the at least one antenna module”.
Regarding claim 17, prior art of record or most closely prior art fails to disclose, “the RFIC is further configured to generate a detection signal related to power of the first RF signal and the second RF signal, and the baseband processor is further configured to generate the control signal according to the detection signal”.
Regarding claim 19, prior art of record or most closely prior art fails to disclose, “each of the first antenna module and the second antenna module further comprises a first substrate and a second substrate in a stacked configuration, the plurality of antennas are provided within the first substrate, and the RFIC is provided within the second substrate”.
Dependent claim 20 is considered to be allowable by virtue of its dependency on claim 19.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845